Citation Nr: 0923064	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-17 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.  
In October 2008, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  By a March 2009 rating decision, the Appeals Management 
Center (AMC) granted service connection for bilateral hearing 
loss and tinnitus.

2.  The Veteran has not disagreed with the ratings initially 
assigned for his bilateral hearing loss and tinnitus. 


CONCLUSION OF LAW

As the benefits sought on appeal (service connection for 
bilateral hearing loss and tinnitus) have been granted, there 
remains no justiciable case or controversy as to these issues 
before the Board at this time.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105.

In a March 2009 rating decision, the AMC granted service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran has not disagreed with the ratings initially assigned 
for those disabilities.  Indeed, in a May 2009 informal 
hearing presentation, the Veteran's representative continued 
to argue in support of the grant of service connection for 
bilateral hearing loss and tinnitus.  The representative did 
not disagree with the ratings initially assigned.  Thus, as 
service connection for bilateral hearing loss and tinnitus 
has been granted, and no disagreement as to the ratings 
initially assigned has been made, no justiciable case or 
controversy regarding these issues remains.  There is no 
remaining allegation of error of fact or law in the 
determination denying service connection with respect to the 
two claims.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 
C.F.R. §§ 19.7, 20.101, 20.1405(g) (2008).

Accordingly, the Board is without jurisdiction to review the 
appeals with respect to these issues, and the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are dismissed without prejudice.  


ORDER

The issue of entitlement to service connection for bilateral 
hearing loss is dismissed.

The issue of entitlement to service connection for tinnitus 
is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


